       Case 1:13-cr-10200-GAO Document 1745 Filed 10/21/18 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS




  UNITED STATES OF AMERICA
                                                     No. 13-CR-10200-GAO
         v.

  DZHOKHAR TSARNAEV


      JOINT MOTION TO SEAL SPECIFIED ATTACHMENTS
TO STIPULATION OF THE PARTIES TO SUPPLEMENT THE RECORD

      Defendant-Appellant, Dzhokhar Tsarnaev, and the United States, by and

through counsel, jointly move for leave to file under seal the attached documents.

These documents are the attachments denoted “(under seal)” in the publicly-filed

Stipulation Of The Parties To Supplement The Record. As grounds for this

motion, the parties state that the attached documents are still under seal.



Respectfully submitted,

DZHOKHAR TSARNAEV                                    ANDREW E. LELLING
by his attorneys                                     United States Attorney

/s/ David Patton                                     By: /s/ Nadine Pellegrini
David Patton, Esq. (NY Bar # 3926813)                Nadine Pellegrini
Federal Defenders of New York, Inc.                  Assistant U.S. Attorney
52 Duane Street, 10th Floor
New York, NY 10007
(212) 417-8700
DAVID PATTON@FD.ORG
       Case 1:13-cr-10200-GAO Document 1745 Filed 10/21/18 Page 2 of 2



Clifford Gardner, Esq. (CA Bar # 93782)
Law Offices of Cliff Gardner
1448 San Pablo Avenue
Berkeley, CA 94702
(510) 524-1093
CASETRIS@AOL.COM

Gail K. Johnson, Esq. (CO Bar # 29703)
Johnson & Klein, PLLC
1470 Walnut Street, Suite 101
Boulder, CO 80302
(303) 444-1885
GJOHNSON@JOHNSONKLEIN.COM




                               Certificate of Service

       I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on October 21, 2018.

                                               /s/ David Patton
